Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 1 of 7 PageID #: 3571




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     NEW ALBANY DIVISION

  COYLE NISSAN, LLC,                                  )
                                                      )
                                 Plaintiff,           )
                                                      )
                            v.                        )    Case No. 4:18-cv-00075-TWP-TAB
                                                      )
  NISSAN NORTH AMERICA, INC.,                         )
                                                      )
                                 Defendant.           )

         ORDER ON MOTION TO STRIKE AND MOTION FOR LEAVE TO FILE
                  AMENDED ANSWER AND COUNTERCLAIM

         This matter is before the Court on a Motion to Strike Defendant's Additional Affirmative

  Defenses and Counterclaim, or, in the Alternative, to Dismiss (Filing No. 199) filed by Plaintiff

  Coyle Nissan, LLC ("Coyle"), as well as a Motion for Leave to File Amended Answer and

  Counterclaim (Filing No. 203) filed by Defendant Nissan North America, Inc. ("NNA"). For the

  following reasons, NNA's Motion is granted, and Coyle's Motion is denied as moot.

  I.     Background

         On April 13, 2021, the Court issued its Entry on Certain Motions and ruled:

         Coyle's Motion for Leave to File Supplemental Pleading (Filing No. 167) is
         GRANTED, and Coyle's tendered Supplement to Its Amended Complaint at Filing
         No. 167-1 is deemed accepted as of the date of this Entry. NNA is granted fourteen
         (14) days from the date of this Entry to file a responsive pleading to the
         Supplemental Pleading.

  (Filing No. 197 at 18.)

         Fourteen days later, on April 27, 2021, NNA filed its Answer to Plaintiff's Supplemental

  Pleading and Defendant's Counterclaim (Filing No. 198). NNA responded to the allegations in

  Coyle's Supplemental Complaint, asserted "Additional Defenses," and brought counterclaims

  against Coyle for breach of contract and declaratory judgment/specific performance. Thereafter,
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 2 of 7 PageID #: 3572




  on May 18, 2021, Coyle filed its Motion to Strike Defendant's Additional Affirmative Defenses

  and Counterclaim, or, in the Alternative, to Dismiss, which was followed by NNA's Motion for

  Leave to File Amended Answer and Counterclaim on May 28, 2021. The Court will address each

  Motion in turn.

  II.    Motion to Strike

                 Rule 12(f) provides that a district court “may strike from a pleading an
         insufficient defense or any redundant, immaterial, impertinent, or scandalous
         matter.” Fed. R. Civ. P. 12(f). The court may either strike on its own or on a motion
         by a party and has considerable discretion in striking any redundant, immaterial,
         impertinent or scandalous matter.

  Delta Consulting Group, Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009). The

  district court’s decision on a motion to strike should not be arbitrary or unreasonable. Id. “[T]he

  general rule [is] that motions to strike are disfavored.” Heller Financial, Inc. v. Midwhey Powder

  Co., 883 F.2d 1286, 1294 (7th Cir. 1989).

         Coyle asks the Court to strike NNA's affirmative defenses and counterclaim that were

  included in NNA's Answer to the Supplemental Complaint, or alternatively, to dismiss the

  counterclaim because it is an untimely filed compulsory counterclaim. Coyle asserts that both the

  counterclaim and the additional affirmative defenses should be stricken because NNA failed to

  seek leave of court before asserting them, which Coyle argues is a requirement when responding

  to a supplemental pleading. Coyle additionally argues that, even if NNA had sought leave of court,

  the additional affirmative defenses and counterclaim still should be stricken because they are

  overly broad and not solely in response to those portions of the pleadings that were supplemented.

         For its position that the defenses and counterclaim should be stricken because they are

  overly broad, Coyle contends that the Southern District of Indiana follows the so-called “moderate

  approach” to amended and supplemental pleadings, pointing to Spencer County Redevelopment




                                                  2
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 3 of 7 PageID #: 3573




  Comm’n v. AK Steel Corp., 2011 U.S. Dist. LEXIS 96360, at *9–10 (S.D. Ind. Aug. 26, 2011).

  Under this approach, “changes allowed in an amended response are limited to the breadth of the

  changes made in the amended complaint.” Id. (citations omitted). And when the pleading at issue

  is in response to a supplemental pleading, “defendants should seek leave to serve new

  counterclaims or affirmative defenses, and no new counterclaims or affirmative defenses are

  permitted unless they are in response to those portions of the pleadings which were supplemented.”

  Id. at *10–11 (citation omitted).

         Coyle argues that NNA's additional affirmative defenses were available to NNA prior to

  the filing of the supplemental pleadings. Coyle further argues that NNA's counterclaim is based

  upon Coyle's alleged failure to develop the car dealership lot in accordance with the contract

  deadlines, which called for completion by October 1, 2017. Thus, Coyle asserts, NNA's

  counterclaim is a compulsory counterclaim that must have been brought when Coyle filed its

  breach of contract action in May 2018 or even in January 2019 when Coyle filed its Amended

  Complaint. However, NNA failed to file its compulsory counterclaim for breach of contract until

  Coyle filed its Supplemental Complaint. Coyle argues this is too late.

         NNA responds,

         [I]n an effort to expedite these proceedings and to avoid pointless argument, NNA
         is simultaneously filing a motion for leave to file an amended answer and
         counterclaim that would remedy the alleged pleading defects about which Coyle
         complains. NNA respectfully requests that Coyle’s motion be denied on the merits
         (or as moot), and that NNA’s motion for leave to file an amended answer and
         counterclaim be granted.

  (Filing No. 202 at 1.)

         As to the merits of the Motion, NNA asserts that Spencer County Redevelopment is not

  binding on this Court as that was another district court decision, and there is no requirement that

  NNA must have first sought leave of court when filing its counterclaim and additional defenses in



                                                  3
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 4 of 7 PageID #: 3574




  response to the Supplemental Complaint. In any event, NNA asserts, its counterclaim and

  additional defenses do what Spencer County Redevelopment permitted: it brings the claims and

  damages up to date in the litigation in a manner proportional to Coyle's Supplemental Complaint.

  The counterclaim is based on a new, recent, and separate breach of contract discovered in

  December 2020 based on Coyle's development of the site, which also is the basis of Coyle's

  Supplemental Complaint that the Court recently allowed.

         In light of the subsequent development in the litigation—that is, NNA's filing of its Motion

  for Leave to File Amended Answer and Counterclaim—and based on the Court's ruling on that

  Motion below, the Court concludes that Coyle's Motion to Strike and the concerns raised therein

  are now moot because they are resolved by NNA's Motion for Leave and by the clarification about

  the counterclaim in the proposed Amended Answer and Counterclaim. Therefore, Coyle's Motion

  to Strike is denied as moot.

  III.   Motion for Leave to File Amended Answer and Counterclaim

         NNA explains the purpose of its Motion for Leave to File Amended Answer and

  Counterclaim:

         In an effort to expedite these proceedings, NNA brings this motion in conjunction
         with its concurrently-filed opposition to Coyle’s meritless motion to strike or
         dismiss NNA’s additional defenses and counterclaim. . . . NNA’s proposed
         amended answer and counterclaim[] would remedy the alleged defects about which
         Coyle complains in its motion.

  (Filing No. 204 at 1.)

         NNA asserts that its amended pleading is permissible under the federal rules. See Fed. R.

  Civ. P. 13(e) (“The court may permit a party to file a supplemental pleading asserting a

  counterclaim that matured or was acquired by the party after serving an earlier pleading.”); Fed.




                                                  4
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 5 of 7 PageID #: 3575




  R. Civ. P. 15(a)(2) (“The court should freely give leave [for a party to amend its pleading] when

  justice so requires.”).

                  NNA’s proposed amended counterclaim recites, as background, a factual
          history that dates back to July of 2012 when the parties executed the Dealer Sales
          and Service Agreement (“DSSA”), but the claims of breach are explicitly based on
          a critical series of recent events—in just the last six months—that form the basis
          for both counts of the counterclaim [see Ex. A at 15-17 (Countercl. ¶¶ 23-35)].
          Specifically, NNA’s counterclaim explains that NNA became aware for the first
          time in December of 2020 that a new parking lot encompassing about half of the
          site that Coyle had promised and NNA had approved for development of a new
          facility under the DSSA had been installed for the benefit of the Coyle family’s
          Chevrolet dealership, and how that awareness prompted NNA to rescind approval
          of the site. [Id.] Those very same facts are the basis for Coyle’s supplemental
          pleading, to which NNA’s answer and counterclaim respond. [Filing No. 167-1 at
          ¶¶ 4-5.]

  (Filing No. 204 at 2.)

          NNA asserts that Coyle's act of constructing a parking lot for the Chevrolet dealership,

  which had not occurred at the time of the NNA’s original answer in this case, clearly constituted

  a new and separate breach of contract. NNA explains that its proposed Amended Answer and

  Counterclaim makes clear that the counterclaim is based on Coyle's recent breach of contract, not

  the historical background of previous breaches. NNA's proposed filing also eliminates the

  additional defense that Coyle complains was not included in the earlier Answers filed by NNA.

  Thus, the proposed filing clearly is limited to the scope of Coyle's Supplemental Complaint and is

  permissible. NNA argues that procedural fairness and due process require that NNA be allowed to

  assert counterclaims based on exactly the same facts that form the basis for Coyle’s Supplemental

  Complaint, which the Court recently allowed.

          Coyle responds that NNA's proposed amended filing exceeds the scope of NNA's right to

  amend because it asserts affirmative defenses that were available prior to the filing of the

  Supplemental Complaint, and the counterclaim is a compulsory counterclaim that should have




                                                  5
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 6 of 7 PageID #: 3576




  been brought earlier and was filed in bad faith as retaliation for Coyle filing the Supplemental

  Complaint.

         NNA's argument and position is well taken and supported by the Federal Rules of Civil

  Procedure. The Court concludes that justice so requires allowing amendment of NNA's Answer

  and Counterclaim that it filed in response to Coyle's Supplemental Complaint. The proposed

  amendments (1) remove the additional defense of which Coyle complained because it was not

  raised in the earlier Answers filed by NNA, and (2) provide clearer allegations that the

  counterclaims are based solely on the newly discovered activity conducted at the site by Coyle that

  NNA alleges is a new breach of the parties' contract. NNA's proposed amended filing is in fact

  proportional to Coyle's Supplemental Complaint, which the Court recently allowed, and justice

  requires allowing NNA to answer and counterclaim based on those same new facts and

  occurrences. Therefore, the Court grants NNA's Motion for Leave to File Amended Answer and

  Counterclaim.

                                             Conclusion

         For the foregoing reasons, the Court DENIES AS MOOT Coyle's Motion to Strike (Filing

  No. 199) and GRANTS NNA's Motion for Leave to File Amended Answer and Counterclaim

  (Filing No. 203). NNA's tendered Amended Answer to Plaintiff's Supplemental Pleading and

  Defendant's First Amended Counterclaim at Filing No. 203-1 is deemed accepted as of the date of

  this Entry. Coyle is granted fourteen (14) days from the date of this Entry to respond to the

  Amended Counterclaim.

         SO ORDERED.



         Date:    9/21/2021




                                                  6
Case 4:18-cv-00075-TWP-TAB Document 211 Filed 09/21/21 Page 7 of 7 PageID #: 3577




   Distribution:

   Anna K.B. Finstrom                       Ronald C. Smith
   DORSEY & WHITNEY LLP                     STOLL KEENON OGDEN, PLLC
   finstrom.anna@dorsey.com                 Ron.Smith@skofirm.com

   Brad S. Keeton                           William C. Wagner
   STOLL KEENON OGDEN PLLC                  TAFT STETTINIUS & HOLLISTER LLP
   brad.keeton@skofirm.com                  wwagner@taftlaw.com

   Evan Livermore                           Steven J. Wells
   DORSEY & WHITNEY                         DORSEY & WHITNEY LLP
   livermore.evan@dorsey.com                wells.steve@dorsey.com

   Joel T. Nagle                            Christopher DeVito
   STOLL KEENON OGDEN, PLLC                 MORGANSTERN, MACADAMS &
   joel.nagle@skofirm.com                   DEVITO CO., L.P.A.
                                            ChrisMDeVito@gmail.com




                                        7
